United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0600
Issued: August 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On January 24, 2019 appellant filed a timely appeal from a January 7, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
causally related to the accepted November 5, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 7, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On November 15, 2018 appellant, then a 51-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 5, 2018 he sustained injuries to his arm, ankle, left
knee, and forehead when a dog bit him while in the performance of duty. On the reverse side of
the claim form the employing establishment indicated that appellant stopped work on the date of
injury.
Appellant submitted a continuation of pay (COP) nurse’s report dated December 4, 2018,
which indicated that appellant returned to work on November 29, 2018.
In a development letter dated December 7, 2018, OWCP advised appellant of the factual
and medical deficiencies of his claim. It informed him of the evidence necessary to establish his
claim. OWCP specifically requested that appellant submit a narrative medical report from his
treating physician which provided a diagnosis and the physician’s rationalized medical explanation
as to how the alleged employment incident caused the diagnosed condition. Appellant was
afforded 30 days to submit the necessary evidence.
OWCP did not receive further evidence.
By decision dated January 7, 2019, OWCP denied appellant’s claim finding that appellant
had not submitted evidence containing a medical diagnosis in connection with the accepted
November 5, 2018 employment incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an employee of the United States within the meaning of
FECA, that the claim was filed within the applicable time limitation, that an injury was sustained
in the performance of duty, as alleged, and that any specific condition or disability claimed is
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.6 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
3

Supra note 1.

4

20 C.F.R. § 10.115(e), (f); R.M., Docket No. 18-1281 (issued March 6, 2019); see Jacquelyn L. Oliver, 48 ECAB
232, 235-36 (1996).
5

S.G., Docket No. 18-1373 (issued February 12, 2019); Michael E. Smith, 50 ECAB 313 (1999).

6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

2

occurred.7 The second component is whether the employment incident caused a personal injury.8
An employee may establish that an injury occurred in the performance of duty as alleged, but fail
to establish that the disability or specific condition for which compensation is being claimed is
causally related to the accepted incident.9
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.10 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.11
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted November 5, 2018 employment incident.
The Board finds that appellant has not submitted medical evidence from a physician
containing a diagnosis in connection with the November 5, 2018 employment incident.13 The only
evidence appellant submitted to the record was his completed Form CA-1 and a continuation of
pay nurse’s report dated December 4, 2018 which is of no probative value. OWCP advised
appellant in a development letter dated December 7, 2018 that further medical evidence was
necessary to establish his claim. It also afforded him an opportunity to submit a narrative medical
report from his physician, which included a diagnosis and an opinion regarding causal
relationship.14 However, appellant did not respond. He has the burden of proof to submit
rationalized medical evidence establishing that a diagnosed medical condition was causally related

7

C.L., Docket No. 18-1732 (issued April 2, 2019); D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine
Pendleton, 40 ECAB 1143 (1989).
8
C.L., id.; R.M., supra note 4; B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB
354 (1989).
9

D.D., Docket No. 18-0648 (issued October 15, 2018); Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11
E.V., Docket No. 18-1617 (issued February 26, 2019); see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L.
Fowler, 45 ECAB 365 (1994).
12

T.H., Docket No. 18-1736 (issued March 13, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

13

C.L., supra note 7; see E.B., Docket No. 18-0014 (issued July 12, 2018); L.F., Docket No. 17-1511 (issued
November 28, 2017); J.P., Docket No. 14-0087 (issued March 14, 2014).
14

See A.F., Docket No. 17-1374 (issued March 19, 2019).

3

to the accepted November 5, 2018 employment incident.15 Appellant has not submitted such
evidence and thus has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted November 5, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the January 7, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

15

See R.C., Docket No. 18-1639 (issued February 26, 2019).

4

